Exhibit 10.1

MARVELL

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is made and entered into by and
between Willem Meintjes (the “Employee”) and Marvell Semiconductor, Inc. (the
“Company”), effective on the last date signed below.

RECITALS

The Company believes that it is imperative to provide the Employee with certain
severance benefits upon certain terminations of employment. These benefits will
provide the Employee with enhanced financial security and incentive and
encouragement to remain with the Company.

Certain capitalized terms used in the Agreement are defined below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2022 or (ii) if Employee is terminated involuntarily by Company
without Cause prior to January 1, 2022, the date that all of the obligations of
the parties hereto with respect to this Agreement have been satisfied.

2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided by applicable
law or under the terms of any written formal employment agreement or offer
letter between the Company and the Employee (an “Employment Agreement”). This
Agreement does not constitute an agreement to employ Employee for any specific
time.

3. Severance Benefits.

(a) In the event the Employee is terminated involuntarily by Company without
Cause, as defined below, or as a result of the Employee resigning for Good
Reason, as defined below, and provided the Employee executes and does not revoke
a full release of claims with the Company (in a form satisfactory to the
Company) (the “Release”), the Employee will be entitled to receive the severance
benefits set out in Section 3(b). “Cause” is defined as: (A) an act of
dishonesty in connection with your job responsibilities; (B) conviction of, or
plea of nolo contendere to, a felony or any crime involving fraud, embezzlement
or moral turpitude; (C) gross misconduct; (D) willful unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or
Marvell Technology Group Ltd. (“Marvell”) or any other party to whom the Company
or Marvell owe an obligation of nondisclosure; (E) willful breach of any
obligations under any written agreement with the Company or Marvell that is not
cured within



--------------------------------------------------------------------------------

10 days after your receipt of written notice from the Company specifying the
breach; (F) willful refusal to cooperate in good faith with a governmental or
internal investigation of the Company, Marvell or their directors, officers or
employees, if the Company or Marvell has requested your cooperation; or
(G) failure to cure performance deficiencies within 10 days after receipt of
notice of such deficiencies from the Company (other than as a result of
incapacity due to physical or mental illness);

(b) Benefits Provided. The Company shall provide the following payments and
benefits to the Employee upon termination of employment in accordance with
Section 3(a):

(i) A cash payment in a lump sum (less any withholding taxes) equal to 12 months
of base salary (as in effect immediately prior to the termination); and

(ii) If the Employee, and any spouse and/or dependents of the Employee (“Family
Members”) has coverage on the date of the Employee’s employment termination
under a group health plan sponsored by the Company, the Company will reimburse
the Employee the total applicable premium cost for continued group health plan
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for a period of twelve (12) months following the Employee’s
employment termination, provided that the Employee validly elects and is
eligible to continue coverage under COBRA for the Employee and his Family
Members. However, if the Company determines in its sole discretion that it
cannot provide the COBRA reimbursement benefits without potentially violating
applicable laws (including, without limitation, Section 2716 of the Public
Health Service Act and the Employee Retirement Income Security Act of 1974, as
amended), the Company will in lieu thereof provide to the Employee a monthly
payment in an amount equal to the monthly COBRA premium (on an after-tax basis)
that the Employee would be required to pay to continue the group health coverage
in effect on the date of the Employee’s termination of employment (which amount
will be based on the premium for the first month of COBRA coverage) for such
twelve-month period, which payments will be made regardless of whether the
Employee elects COBRA continuation coverage.

(c) Release Effectiveness. The receipt of any severance pursuant to Section 3(b)
will be subject to Employee signing and not revoking the Release and further
subject to the Release becoming effective within sixty (60) days following
Employee’s termination of employment (the “Release Deadline Date”).

(d) Timing of Severance Payments. Any cash severance payment to which Employee
is entitled shall be paid by the Company to Employee in a single lump sum in
cash on the first Company payroll after the Release Deadline Date, subject to
any delay required by Section 3(f).

(e) Change of Control Benefits. In the event the Employee receives severance and
other benefits pursuant to a change in control agreement that are greater than
or equal to the amounts payable hereunder, then the Employee shall not be
entitled to receive severance or any other benefits under this Agreement.

 

2



--------------------------------------------------------------------------------

(f) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) at the time of Employee’s termination
(other than due to death) or resignation, then the severance payable to
Employee, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) that are payable within the first six (6) months following Employee’s
termination of employment, will become payable on or within ten days following
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Employee’s termination of employment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Employee dies following his
termination but prior to the six (6) month anniversary of his termination, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Employee’s death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

(ii) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-l(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.

(iii) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-l(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above. “Section 409A Limit” will mean the
lesser of two (2) times: (i) Employee’s annualized compensation based upon the
annual rate of pay paid to Employee during the Employee’s taxable year preceding
the Employee’s taxable year of Employee’s termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Employee’s employment is terminated.

(iv) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.

 

3



--------------------------------------------------------------------------------

4. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 4(a) or which
becomes bound by the terms of this Agreement by operation of law. The term
“Company” shall also include any direct or indirect subsidiary that is majority
owned by the Company or Marvell.

(b) The Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

5. Notice. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given upon receipt or, if earlier, (a) five (5) days after deposit
with the U.S. Postal Service or other applicable postal service, if delivered by
first class mail, postage prepaid, (b) upon delivery, if delivered by hand,
(c) one (1) business day after the business day of deposit with Federal Express
or similar overnight courier, freight prepaid or (d) one (1) business day after
the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Employee, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.

6. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

4



--------------------------------------------------------------------------------

(d) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof;
provided, however, that any accelerated vesting related to termination of
employment described in the Employment Agreement will continue to apply.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California. The
Superior Court of Santa Clara County and/or the United States District Court for
the Northern District of California shall have exclusive jurisdiction and venue
over all controversies in connection with this Agreement.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY     MARVELL SEMICONDUCTOR, INC.     By:   /s/ Mitchell Gaynor     Name:
  Mitchell Gaynor     Title:   Executive Vice President     Date:   December 9,
2016 EMPLOYEE     /s/ Willem Meintjes     Name:   Willem Meintjes     Date:  
12/09/2016

 

6